DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/04/2021 has been entered. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-5 and 7-12 are allowed.
Response to Arguments
Applicant’s arguments, filed 02/04/2021, with respect to claim 1 have been fully considered and are persuasive.  The USC 112b and USC 103 rejections have been withdrawn. Amended claims are allowable.
Allowable Subject Matter
Claims 1 -5 and 7-12 allowed.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The following is an examiner’s statement of reasons for allowance: 
Re-Claim 1, recites, inter alia, “ An apparatus comprising: a stator having a stator core installed therein, the stator core having two or more stator core sections and having a bore therethrouqh; a rotor which is installed within the bore; an enclosed motor housing, wherein the rotor and stator are installed in the enclosed motor housing, thereby forming an electric motor; wherein each of the two or more stator core sections is a single-piece, non-laminated unit formed of soft magnetic composite (SMC) material; wherein the two or more stator core sections are positioned end-to-end, and wherein one or more seals are positioned directly abutting each end of each of the two or more stator core sections, thereby forming a plurality of stator slots, wherein each of the stator slots extends through each of the two or more stator core sections, wherein the stator slots are in fluid communication with each other and thereby form a stator chamber, wherein the stator chamber is separate from a bore through the stator core which is adapted to receive a rotor therein, wherein the one or more seals prevent fluids external to the stator chamber from entering the stator chamber (annotated Fig.3, and fig.4)”.

    PNG
    media_image1.png
    289
    701
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    396
    792
    media_image2.png
    Greyscale

 
 Regarding claim 1, the closest prior art Smith in view of Kreidler and Yamamoto, Yoshida, teach stator sections, with spacer, however the seals do not abut each end of each stator section, also the and the chambers are not separate, since the seals of the invention provide separate chambers that does not a stator having a stator core installed therein, the stator core having two or more stator core sections and having a bore therethrouqh; a rotor which is installed within the bore; an enclosed motor housing, wherein the rotor and stator are installed in the enclosed motor housing, thereby forming an electric motor; wherein each of the two or more stator core sections is a single-piece, non-laminated unit formed of soft magnetic composite (SMC) material; wherein the two or more stator core sections are positioned end-to-end, and wherein one or more seals are positioned directly abutting each end of each of the two or more stator core sections, thereby forming a plurality of stator slots, wherein each of the stator slots extends through each of the two or more stator core sections, wherein the stator slots are in fluid communication with each other and thereby form a stator chamber, wherein the stator chamber is separate from a bore through the stator core which is adapted to receive a rotor therein, wherein the one or more seals prevent fluids external to the stator chamber from entering the stator chamber  as indicated in claim 1 .  
    PNG
    media_image3.png
    317
    759
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    757
    718
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    524
    830
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    996
    797
    media_image6.png
    Greyscale

The prior art of record nor ip.com NPL and Patent Search Report, nor plus search, nor any additionally cited art, teaches or suggest alone or in combination, the combination in claims 1 “ An apparatus comprising: a stator having a stator core installed therein, the stator core having two or more stator core sections and having a bore therethrouqh; a rotor which is installed within the bore; an enclosed motor housing, wherein the rotor and stator are installed in the enclosed motor housing, thereby forming an electric motor; wherein each of the two or more stator core sections is a single-piece, non-laminated unit formed of soft magnetic composite (SMC) material; wherein the two or more stator core sections are positioned end-to-end, and wherein one or more seals are positioned directly abutting each end of each of the two or more stator core sections, thereby forming a plurality of stator slots, wherein each of the stator slots extends through each of the two or more stator core sections, wherein the stator slots are in fluid communication with each other and thereby form a stator chamber, wherein the stator chamber is separate from a bore through the stator core which is adapted to receive a rotor therein, wherein the one or more seals prevent fluids external to the stator chamber from entering the stator chamber” The combination of claim 1 is unique a none of the prior art disclose the combination of limitations as disclosed by the invention as recited in claim 1 above which is unique.  
Claim 2, 3, 7-12 are allowed based on allowability of claim 1. 
Claim 4 is allowed.
The following is a statement of reasons for the indication of allowable subject matter: 
Re-Claim 4, recites, inter alia, “ An apparatus comprising: a stator core having one or more stator core sections; wherein each of the one or more stator core sections is a single-piece unit formed of soft magnetic composite (SMC) material; wherein the one or more stator core sections are positioned end-to-end, and wherein one or more seals are positioned directly abutting each end of each of the one or more stator core sections (annotated Fig.3), thereby forming a plurality of stator slots, wherein each of the stator slots extends through each of the one or more stator core sections, wherein the stator slots are in fluid communication with each other and thereby form a stator chamber, wherein the one or more seals prevent fluids external to the stator chamber from entering the stator chamber, wherein each of the stator slots has one or more stator windings of insulated magnet wire installed therein, wherein the stator windings are sealed in the stator chamber, wherein the stator chamber is filled with a first, dielectric fluid, wherein the stator chamber further comprises an expansion chamber internal to a stator in which the stator core is installed, wherein a volume of the expansion chamber is variable and accommodates temperature- dependent changes in a volume of the first, dielectric fluid (annotated Fig.4 and Fig.5)”.

    PNG
    media_image1.png
    289
    701
    media_image1.png
    Greyscale


    PNG
    media_image7.png
    385
    636
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    392
    657
    media_image8.png
    Greyscale
 
 Regarding combination of claim 4, the closest prior art Smith in view of Kreidler and Yamamoto, Yoshida, teach stator sections, with seals, however the seals do not abut each end of each stator section, also the stator does not have the die-electric liquid, the prior art fails to teach the expansion chamber of the stator that changes volume based on temperature changes of the volume of the die-electric fluid which is unique, the prior art fails to teach  the combination wherein one or more seals are positioned directly abutting each end of each of the one or more stator core sections, wherein the one or more seals prevent fluids external to the stator chamber from entering the stator chamber ,wherein each of the stator slots has one or more stator windings of insulated magnet wire installed therein, wherein the stator windings are sealed in the stator chamber, wherein the stator chamber is filled with a first, dielectric fluid, wherein the stator chamber further comprises an expansion chamber internal to a stator in which the stator core is installed, wherein a volume of the expansion chamber is variable and accommodates temperature- dependent changes in a volume of the first, dielectric fluid as outlined in claim 4.  
    PNG
    media_image4.png
    757
    718
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    524
    830
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    996
    797
    media_image6.png
    Greyscale

The prior art of record nor ip.com NPL and Patent Search Report, nor plus search, nor any additionally cited art, teaches or suggest alone or in combination, the combination in claims -4 “ An apparatus comprising: a stator core having one or more stator core sections; wherein each of the one or more stator core sections is a single-piece unit formed of soft magnetic composite (SMC) material; wherein the one or more stator core sections are positioned end-to-end, and wherein one or more seals are positioned directly abutting each end of each of the one or more stator core sections, thereby forming a plurality of stator slots, wherein each of the stator slots extends through each of the one or more stator core sections, wherein the stator slots are in fluid communication with each other and thereby form a stator chamber, wherein the one or more seals prevent fluids external to the stator chamber from entering the stator chamber, wherein each of the stator slots has one or more stator windings of insulated magnet wire installed therein, wherein the stator windings are sealed in the stator chamber, wherein the stator chamber is filled with a first, dielectric fluid, wherein the stator chamber further comprises an expansion chamber internal to a stator in which the stator core is installed, wherein a volume of the expansion chamber is variable and accommodates temperature- dependent changes in a volume of the first, dielectric fluid” The combination of claim 4 is unique a none of the prior art disclose the combination of limitations as disclosed by the invention as recited in claim 4 above which is unique.  
Claim 5 is allowed based on dependency from claim 4. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
JP 2004336914 by Kazuhiro showing canned rotor and stators. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGED M ALMAWRI whose telephone number is (313)446-6565.  The examiner can normally be reached on Monday - Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 5712728188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MAGED M ALMAWRI/             Primary Patent Examiner, Art Unit 2834